Continued from PTO-303, item 3(a):
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot program.

Continues from PTO-303, item 12:
(a)	Applicant submits:
“Applicant respectfully submits that Shi does not teach a validation process involving different business units, whereby “new transaction data for the given customer (is obtained) for a given one of the plurality of different business units of the enterprise; providing the new transaction data for the given customer with the given business unit of the enterprise to one or more additional business units of the enterprise; receiving a validation of the new transaction data for the given customer from one or more of the additional business units of the enterprise based on one or more predefined validation criteria,” as claimed.” (see page 8, 2nd par)
Examiner maintains:
Applicant’s arguments are directed to the amended limitations, which have not been entered for the reasons provided above,
(b)	Applicant submits:
“Thus, Shi et al. and Drudis, alone or in combination, do not disclose or suggest “obtaining at least a portion of a blockchain associated with a given customer of an enterprise having a plurality of different business units, wherein the blockchain comprises transaction data for the given customer with the plurality of different business rd par)
Examiner maintains:
Applicant’s arguments are directed to the amended limitations, which have not been entered for the reasons provided above.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492